On Petition for Rehearing
By the Court,
Coleman, C. J.:
A very urgent petition for a rehearing has been filed. It must be borne in mind that plaintiffs sought to maintain their position upon two theories only. The case was .tried upon those two theories, and none other was suggested to the lower court, or to this court upon the *263original hearing. Those two theories were: First, because of part performance, the plaintiffs could not recover; and, secondly, that .the defendant should be estopped from setting up the statute of frauds.
The basis of the plea of part performance was the labor expended by the plaintiffs, which was of value in dollars and cents. With our view as expressed in the opinion as to the inapplicability of the plea of part performance, it does not appear from the petition for rehearing that there is any dissatisfaction; but, relative to the position taken as to the claim of estoppel, plaintiffs apparently feel greatly wronged. Their reliance upon estoppel, both in the district court and before this court was based upon the expenditures made by them in conducting their operations under their lease and the loss incident to defendant’s refusal to furnish horses. It involved the identical outlay relied upon in support of the plea of “part performance.” In other words, it is contended that, if this outlay in question will not support the plea of part performance, it should estop the defendant company from urging the statute of frauds. After all, it is merely part performance which is relied upon as a basis for estoppel. It is said that our former opinion does not state all the facts. It is true that we did not state just how much money plaintiffs expended in their operations under their lease; but we did not think then, nor do we think now, that such a statement wa,s vital. We stated facts from which it must necessarily be gathered that there were certain expenditures by plaintiffs for labor, etc., in conducting their operations and we do not think it material whether they spent $500 or $2,431.
1-3. It was our view upon the original hearing, as it is now, that whatever sum they may have spent in conducting those operations did not induce a change of position by plaintiffs, but was the result of the change of position. As we said in the original opinion, the doctrine of estoppel was held to apply in the Seymour case, 156 Cal. 782, 106 Pac. 88, 134 Am. St. Rep. 154, because *264of the changed position of Seymour, induced by the defendants. We held that the Seymour case was no authority in the instant case, because plaintiffs in this case did not rely upon a change in their position or prove such facts as brought them within the rule.
Though the trial court was very indulgent toward plaintiffs and permitted them to amend their complaint four or five times, there is no language in it which can, under the wildest stretch of imagination, be said to even verge upon an allegation or statement of facts tending to charge that the plaintiffs were induced to change their position because of anything done or said by the defendant; nor, if we can correctly interpret a record and briefs, did that theory ever occur to plaintiffs or their counsel until after the original opinion had been filed in this case. On petition for rehearing it is contended that each of the plaintiffs gave up positions, which meant at least $1,200 a year to them, to take the lease on the ranch. This is the first suggestion of this kind made in the case, and is not borne out by the evidence. The fact is that in making out their case no testimony was given by either of the plaintiffs concerning what they were doing or how much they were earning at the time the lease in question was entered into. This shows conclusively that the theory of changed position was not relied upon.
On cross-examination it was shown that the plaintiff Nehls had a position as a cook and was earning $45 a month, except during the haying season, when he earned $50. On cross-examination it was shown that Stanley had no permanent pursuit; that during a period covering a year prior to the execution of the lease he had been engaged in numerous employments, ranging from catching wild mustangs on his own account to breaking colts for others. It was not shown how much he earned; nor does it appear from the record that plaintiffs could not obtain the identical employment that they had when the lease was taken. Such are the facts relied upon to bring the instant case within the Seymour case. In the latter *265case it appears that Seymour was induced to give up a life position paying $250 per month — one to which he could not be restored. The feature of that case distinguishing it from this one was the giving up of a life position without being able to be restored to it. No such circumstances appear in the instant case. The court says in the Seymour case:
“While the question is by no means free from doubt, we believe that it should be held that there were sufficient facts in this case to support * * * the application of the doctrine of equitable estoppel.”
Though the court entertained doubt in that case as to the correctness of its conclusions, yet it is insisted that the facts in this case (which is lacking in the elements which led the court to reach the conclusion it did in that case) should impel us to hold the defendants estopped from pleading the statute of frauds. There being no similarity between the two cases, the authority relied upon does not justify the position of respondents.
The petition is denied.
Ducker, J., having presided in the lower court, did not participate.